DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed on 04/19/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 4, 7-10, 12-14, 16-18, 21-31 are presently under examination. 
Claims 22-31 are newly added. Claims 2, 3, 5, 6, 11, 15, 19, and 20 are cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) is acknowledged. This application claims the benefit of, and priority to, U.S. Provisional Patent No. 62/133,638, filed March 16, 2015. 
Information Disclosure Statement
The information disclosure statement (IDS) documents filed 04/19/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Withdrawn Rejections
The rejection of claims 1-14 , 16-18, and 21 under 35 U.S.C. 103(a) as being unpatentable over Kennedy et al. (US 8209130; Issued: Jun. 26, 2012) in view of Forbes et al. (Nucleic Acids Research, 2011, Vol. 39, Database issue D945–D950) and Kumar et al. (US 2014/0249764; Pub. Date: Sept. 4, 2014) are withdrawn in view of applicant’s amendments.
The rejection of claims 1-14 , 16-18, and 21  under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 21-38 of US copending Application No. 15/809613 is withdrawn in view of applicant’s amendments.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is modified in view of applicant’s amendments.
Claims 1, 4, 7-10, 12-14, 16-18, 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
The claimed invention recites a series of steps and therefore is a process. As such, the claims fall into one of the four statutory categories.
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claims are directed to a judicial exception of an abstract idea of:
d) identifying a position of each tumor sequence reads by aligning the plurality of tumor sequence reads to a reference; 
e) filtering the aligned tumor sequence reads to exclude alignment and sequencing artifacts and reads at positions without a corresponding normal sequence read; 
f) identifying a position of each normal sequence by aligning the plurality of normal sequence reads to the reference; g) filtering the aligned normal sequence reads to exclude alignment and sequencing artifacts; 
h) compiling one or more tumor observations for each position identifying the most prevalent nucleotides of the filtered plurality of tumor sequence reads at that position; 
i) identifying one or more tumor mutations present in the tumor observations and not present in the reference; 298201246.2 422896-000044In re Application of:PATENT Velculescu et al.Attorney Docket No. PGDX3050-1 
Application No.: 15/070,537 Filed: March 15, 2016Page 7j) compiling one or more normal observations for each position identifying the most prevalent nucleotides of the filtered plurality of normal sequence reads at that position; k) identifying one or more germline mutations present in the normal observations and not present in the reference…thereby detecting a candidate somatic mutation.
In this case, all of the above steps are not limited to any particular acts or operations and therefore broadly read on comparing sequence data (i.e. letters and/or numbers). As such, the above steps include evaluations and analysis that can be reasonably performed by the human mind of a scientist or engineer, and therefore fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). 
The claims also encompass a mathematical concept. For example, the filtering steps necessarily requires a mathematical comparison in order to remove (i.e. subtract) data according to a mathematical relationship. The specification also teaches algorithms for assembling sequence reads [pages 22-23]. Therefore, the compiling step, when read in light of the specification, necessarily requires a mathematical comparison of data according to a mathematical relationship, i.e. using mathematical algorithms to identify most prevalent reads.  For these reasons, the claims are directed to a judicial exception.  See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. [Step 2A, Prong 1: YES]. 
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
a) attaching a barcode to nucleic acid or fragment thereof from the tumor or tumor cell sample from a patient; 
b) generating a plurality of tumor sequence reads by sequencing nucleic acid from the tumor or tumor cell sample from the patient; 
c) generating a plurality of normal sequence reads by sequencing nucleic acid from a normal sample from the patient; 
In this case, the attaching step is equivalent to labeling samples and therefore amounts to insignificant extra-solution activity and/or activity that is a nominal or tangential addition to the claim. See MPEP 2106.05(g) and 2106.05(h). Additionally, the generating steps (including the full limitations and not just the verbs) require sequencing that results in obtaining data for use by the abstract idea (i.e. pre-solution activity). As such, these steps do not meaningfully limit the claimed invention (since they are meaningless in the context of the claims without the subsequent analysis). Therefore, the additionally recited steps/elements amount to insignificant extra-solution activity that does not integrate the abstract idea into a practical application. See MPEP 2106.05(g) [Step 2A, Prong 2: NO]. 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the attaching and generating steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity for the reasons discussed above. In addition, it is the examiner’s position that such steps   were well understood, routine, and conventional in the art. For example, Weitz et al. (US11052368) teaches methods for barcoding nucleic acids [see entire] and applicant’s own teaches methods for labeling DNA with barcodes [page 24] and generating sequence reads [pages 3 and 6]. In other words, there is nothing unconventional about labeling DNA templates with barcodes how the data is being collected. In addition, the Examiner finds that Applicant’s claims fail to recite any limitations that purport to improve the functioning of a specific claimed device or effect an improvement to the technology. See Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335—6 (Fed. Cir. 2016). Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception, i.e. the additional components/steps of the claim add nothing that is not already present when the steps are considered separately. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. [Step 2B: NO]. 

D. Dependent Claims
Dependent claims 4, 7-10, 12-14, 16-18, 21-27, 29-31 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In this case, claims 4, 7-10, 12-14, 16-18, 22-27, 29-31 further limit the specificity of the abstract idea set forth above (e.g. performing additional steps for comparing or filter sequence data, determining a prognosis, designing treatment, assigning scores) for further limit the nature of the data being used for analysis. Therefore, the subject matter of these claims is still part of the abstract idea and is not patent eligible for the reasons discussed above. Claim 21 (directed to providing a report) amounts to nothing more than extra-solution activity, which does not amount to the integration of the JE into a practical application nor is it unconventional activity. As such, the claimed subject matter fails to transform the exception into a patent‐eligible application of that exception and fails to integrate the abstract idea into a practical application for reasons discussed above. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Response to Arguments
Applicant’s arguments, filed 04/19/2022, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the claims are directed to a statutory process in view of the newly recited “attaching” and “generating” steps. In response, these steps do not render the claims patent eligible for reasons discussed above in the Step 2A (prong 2) and Step 2B analysis.  Applicant additionally argues that the claims are directed to a statutory process in view of the newly recited “filtering” steps. In response, these steps do not render the claims patent eligible for reasons discussed above in the Step 2A (prong 1) analysis. For these reasons, the rejection is maintained. 

Claim rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4, 7-10, 12-14, 16-18, 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 and 28 is/are also rejected due to said dependency. 
Claims 1 and 28 recite “a) attaching a barcode to nucleic acid or fragment thereof from the tumor or tumor cell sample from a patient.” However, none of the subsequent steps makes any usage of the barcode information step forth in step a). As such, it is unclear in what way the barcodes are being used by the method as claimed since there is no correspondence between the specification and claims, and there are no structural limitations in the claims that necessarily perform the function of reading barcodes that have been attached to DNA. A review of the specification [page 24] teaches that barcodes can be identified and reads can be assembled by positioning the barcodes together. However, no such limitations are presently recited in the claims and it is improper to import narrowing limitations found in the specification into the claims. See MPEP 2111.01. Clarification is requested via amendment. In the interest of advancing prosecution, the Examiner suggests narrowing the scope of this term to a reasonable degree of particularity and distinctness, i.e. one or more of the plausible interpretations described by the specification.
Citation of Relevant Prior Art
In view of the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112 2nd rejections above, no meaningful search of the prior art can be made and applied to the claims at this time. However, in the interest of compact prosecution, the following prior art references made of record and not relied upon are considered pertinent to applicant' s disclosure.
Weitz et al. (US11052368) teaches methods for labeling nucleic acids with barcodes.
Pelleymounter et al. (WO 2012027446; Pub. Date: 03/01/2012) teaches assessing nucleic acid sequence information, including generating sequence output data sets assembled from a collection of sequence reads of a nucleic acid region that is aligned to a reference sequence, wherein the reads are obtained from sequencing [ref. claims 1-4] and tumor samples [page 13], and  identifying a sequence difference between said determined sequence and said reference sequence, wherein at least one assembly or alignment parameter is used to assemble or align said determined sequence is different for each of said sequence output data sets [ref. claim 1]; and identifying mutations in the assembled or aligned sequences [ref. claim 7]. 
For purposes of advancing prosecution, Applicant is encouraged to thoroughly review the citation(s) of relevant prior art being provided.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619